DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 9-24 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	This application is a continuation of application 15/757495 now US pat # 10,925,545 filed 03/05/2018 which is a 371 of PCT/JP2016/0757666 filed 09/02/2016. This application also claims benefit to foreign application JP2015-1750003 filed 09/04/2015.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/19/2021 and 12/28/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	       The drawings submitted on 01/19/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 9-20. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 9-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halperin US Pat # 10,238,351.
With regards to claims 9, 15 and 21, Halperin US Pat # 10,238,351 teaches a bio-information accuracy determining system, method and a computer readable medium with a program to execute a method comprising:
 a bed; (figure 1)
 a sensor on the bed configured to acquire body motion data of a user; (30; figure 1& 30,80-82,85-87; figure 2)
control circuitry configured to: 
calculate bio-information of the user from the body motion data, (Col. 12, lines 7-13)
determine whether the calculated bio-information is high-accuracy bio-information or low-accuracy bio-information by analyzing the calculated bio-information with respect to criteria, when the calculated bio-information is abnormal, whether the calculated bio-information is high-accuracy bio-information or low-accuracy bio-information being determined by whether the respiratory rate is equal to or higher than an upper limit threshold, the heart rate is equal to or lower than a lower limit threshold, (score compared to threshold; col. 11-12, 25-67 and 1-6)
output a first notification using both a first rule and the calculated bio-information if the
calculated bio-information is determined to be high-accuracy bio-information, (Col. 3, lines 15-67) and

	output a second notification using both a second rule and the calculated bio-information if the calculated bio-information is determined to be low-accuracy bio-information, the first rule being different from the second rule. (Col. 4, lines 1-34)
	With regards to claims 10, 16 and 22, Halperin US Pat # 10,238,351 teaches the second rule is requiring a larger number in succession of judgments of abnormality of the calculated bio-information than the first rule. (3 to 20 cycles, pattern analysis; Col. 10, lines 20-34)
	With regards to claims 11, 17 and 23, Halperin US Pat # 10,238,351 teaches the control circuitry calculates a heart rate and/or a respiratory rate of the user as the bio-information from the body motion data, and determines that the biological information is high accuracy bio-information when the heart rate is lower than a reference threshold or when the respiratory rate is higher than a reference threshold. (Col. 11, lines 25-50)
	With regards to claims 12-13, 18-19 and 24 Halperin US Pat # 10,238,351 teaches the control circuitry determines that the biological information is high-accuracy bio- information when it is determined that the user is sleeping. (Col. 9, lines 43-50) (Col. 19, lines 51-67)
	Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Halperin US Pub # 2015/0164438 teaches monitoring, predicting and treating clinical episodes.  Davis US Pub 2008/0004499 teaches a system and method for the processing of alarm and communication information centralized patient monitoring. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        August 10, 2022